            Case
            Case 1:19-cv-08530-VM
                 1:19-cv-08530-VM Document 22
                                           23 Filed
                                              Filed 03/11/20
                                                    03/12/20 Page
                                                             Page 11 of
                                                                     of 22


Jason M. Orange! (JD 7204)
jdrangel@,ipcounselors.com                                     t :~n< · SDNY
Ashly E. Sands (AS 7715)
                                                               DOCU M ENT
asands(ll{ipcounselors.com
William C. Wright (WW 2213)                                    ELECTRONICALLY l !L ED i
bwright@ipcounselors.com                                       DOC #: _ _      __,,,_.,,;..+-+Li---t-   .
Brieanne Scully (BS 3711)                                      D.\T E FILE D:
bscully@ipcounselors.com                                                        - - t - -+-

Danielle S. Yamali (DY 4228)
dfuttem1an@ipcounselors.com
EPSTEIN DR.ANGEL LLP
60 East 42 nd Street, Suite 2520
New York, NY 10165
Telephone:      (212) 292-5390
Facsimile:      (212) 292-5391

Brian Igel (BI 4574)
bigel@,bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison Avenue, 40 th Floor
New York, New York 10165
Telephone:     (212) 873-0250
Facsimile:     (646) 395-1585
Allorneys.for Plaintiff
OjfWhite LLC

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRfCT OF NEW YORK


OFF-WHITE LLC,
Plaintiff

V.

AIR_JORDAN2, et ol.,                                   CIVIL ACTION No.
Defendants                                              19-cv-8530 (VM)
        Case 1:19-cv-08530-VM
        Case 1:19-cv-08530-VM Document
                              Document 23
                                       22 Filed
                                          Filed 03/12/20
                                                03/11/20 Page
                                                         Page 22 of 2



                         NOTICE OF VOLUNTARY DISMISSAL

            PURSUANT TO Rule 41(a)(l)(A)(i) of the Federal Rules of Civil Procedure,
Plaintiff Off-White, LLC ("Off-White" or "Plaintiff"), by their undersigned attorneys, hereby
give notice of dismissal of all claims against Defendants clothingtony and fogbank and
fogbank2012 and hxy 1010 and lifacai 1987 and mooseknuckles and palmangels in the above-
captioned action, with prejudice, and with each party to bear its own attorneys' fees, costs and
expenses.


Dated: March 10, 2020                                    Respectfully submitted,




                                                   BY:
                                                           Brieam e 'c~.....rus 3711)
                                                           bscu1ly@ipcounselors.com
                                                           EPSTEIN DRANGEL LLP
                                                           60 East 42 nd Street, Suite 2520
                                                           New York, NY 10165
                                                           Telephone:      (212) 292-5390
                                                           Facsimile:      (212) 292-5391
                                                           Attorneysfi)r Plaintijf
                                                           Off-White LLC


It is so ORDERED.

Signed at New York, NY on   /d-l~-' 2020.

                                      ~     United States District Judge




                                               2
